Case 18-11922-1-rel        Doc 99    Filed 11/04/20 Entered 11/04/20 15:10:45          Desc Main
                                    Document      Page 1 of 13




 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK


 In re:
                                                                   Case No. 18-11922
           CODIE B. SOUTHWORTH,                                    Chapter 7


                                  Debtor.


APPEARANCES:

Michael Leo Boyle, Esq.
Attorney for Debtor
Boyle Legal, LLC
64 2nd Street
Troy, NY 12180

James F. Selbach, Esq.
Co-Counsel for Debtor
Selbach Law Offices, P.C.
8809 Daylight Drive
Liverpool, NY 13090

Kailey Southworth, Pro Se
111 Oswald Street
Pawtucket, RI 02861

Richard B. Applebaum, Esq., Pro Se
1216 Atwood Avenue, Suite 3
Johnston, RI 02919-4912

Robert E. Littlefield, Jr., United States Bankruptcy Judge


                          MEMORANDUM-DECISION AND ORDER

          The current matter before the Court is a motion for partial summary judgment (the

“Motion”) filed by Debtor Codie B. Southworth (“Debtor” or “Codie”), alleging violations of 11




                                                 -1-
Case 18-11922-1-rel              Doc 99        Filed 11/04/20 Entered 11/04/20 15:10:45               Desc Main
                                              Document      Page 2 of 13



U.S.C. § 524 1’s discharge injunction by Richard B. Applebaum, Esq. (“Applebaum”) and Kailey

Southworth 2 (“Kailey”). (ECF No. 57). The Debtor requests a finding that Applebaum and

Kailey defied Section 524 and that the Court set an inquest on damages. The Court has

jurisdiction pursuant to 28 U.S.C. §§ 157(a), (b)(1), (b)(2)(A) and 1334(b). For the reasons that

follow, the Motion is granted in part.

                                                BACKGROUND

           This family dispute centers on certain educational loans obtained by Jeffrey B.

Southworth 3 (“Jeffrey”) to assist Codie in financing his college education. According to Jeffrey,

Codie agreed to repay him after graduation; however, nothing was reduced to writing. Jeffrey

alleges that Codie made payments for a period of time but then stopped. Jeffrey then sued Codie

in Rhode Island Superior Court; Applebaum was the attorney of record in the state court action 4

which has been dismissed. Shortly thereafter, Codie filed a chapter 7 petition in the Northern

District of New York. Jeffrey was scheduled as an unsecured creditor. Kailey was not listed as a

creditor but was on notice of Codie’s filing. She contends that Codie’s nonpayment to Jeffrey

caused her financial damage because Jeffrey was thus unable to assist her. Under Kailey’s

analysis, she has higher interest rate loans for a longer duration.

           After Codie received his discharge, Applebaum, on behalf of Kailey, sent two (2)

collection letters to Codie. A lawsuit against Codie followed in the Rhode Island Superior Court;


1
 11 U.S.C. § 524 is titled “Effect of discharge” and subsection (a) states in relevant part regarding any debt
discharged under 11 U.S.C. § 727, the discharge order “(2) operates as an injunction against the commencement or
continuation of an action…or an act, to collect...any such debt as a personal liability of the debtor.”
2
    Kailey is Codie’s sister.
3
    Jeffrey is Codie’s and Kailey’s father.
4
 A motion for sanctions for violating the discharge injunction against Applebaum and Jeffrey has also been filed. A
separate decision will address that matter.


                                                         -2-
Case 18-11922-1-rel           Doc 99      Filed 11/04/20 Entered 11/04/20 15:10:45                       Desc Main
                                         Document      Page 3 of 13



Applebaum is the attorney of record. The state court proceeding has not been withdrawn or

dismissed. Codie filed the Motion contending that the collection activities are violations of the

discharge injunction.

         Kailey is acting pro se in this matter because Applebaum is not admitted in the Northern

District of New York.

                                             FACTS

1. Debtor filed his chapter 7 petition on October 31, 2018. (ECF No. 1).

2. Jeffrey was duly scheduled in the bankruptcy case and received notice of the commencement

of the proceeding. (Stipulation of Facts filed April 27, 2020) (ECF No. 56).

3. Jeffrey notified Applebaum of the bankruptcy filing at or about the same time Jeffrey received

notice. (ECF No. 87, May 20, 2020 Hr’g Tr. 30:2-5).

4. Jeffrey notified Kailey of Codie’s filing no later than January 1, 2019. 5 (ECF No. 89).

5. The Bankruptcy Court issued the Discharge Order on February 25, 2019. (ECF No. 56).

6. Any debt owed by the Debtor to Kailey is discharged. Id.

7. On March 8, 2019, Applebaum, on behalf of Kailey, sent a collection letter to Codie

(“Collection Letter 1” 6). (ECF No. 57).




5
 On July 2, 2020, Jeffrey sent an affidavit to the Court. (ECF No. 89). The affidavit states in part, “To the best of
my recollection I had advised Kailey that Codie had filed for bankruptcy relief on January 1, 2019.” The affidavit
continues, “On June 26, 2020, my oldest daughter ... informed me that she found an email sent to a friend dated
November 15, 2018, in which she states my wife and I informed…Kailey of the bankruptcy on November 14,
2018.”
6
  Collection Letter 1 states, “Although you received your bankruptcy discharge of your obligation owed to your
father, Jeffrey, you still have a contractual and third-party beneficiary contractual obligation remaining due to
Kailey.” The letter continues, “Unless you guarantee in writing that you will honor your obligation and begin again
making payments due (to my office), action will likely be instituted against you for the $34,142.99….” (ECF No.
57).


                                                         -3-
Case 18-11922-1-rel            Doc 99      Filed 11/04/20 Entered 11/04/20 15:10:45                         Desc Main
                                          Document      Page 4 of 13



8. Applebaum and Kailey had notice of the discharge on or before March 8, 2019. 7

9. On April 10, 2019, Applebaum, on behalf of Kailey, wrote a second collection letter to Codie.

(“Collection Letter 2”). 8 Id.

10. On July 26, 2019, Applebaum, on behalf of Kailey, commenced a collection action bearing

Index Number PC 2019-7916. 9 Id.

11. The state court proceeding has not been withdrawn or dismissed. (ECF No. 87, May 20,

2020 Hr’g Tr. 30:12-21).

12. Codie filed the Motion on April 28, 2020. (ECF No. 57).

                                            ARGUMENTS

           Codie’s position is straightforward and concise. Both Applebaum and Kailey were on

actual notice of the case. Therefore, the fact that she was not originally scheduled is irrelevant.

Applebaum’s collection actions, on behalf of Kailey, violate the discharge injunction and thus,

both should be held in contempt and sanctioned.

           Applebaum’s position is not entirely clear. He offers a potpourri of arguments, many of

which are not relevant to the question of Section 524 liability. He submitted a document titled

“Richard B. Applebaum’s Memorandum of Law in Support of the Entry of Summary Judgment



7
    Collection Letter 1 specifically acknowledges the bankruptcy discharge.
8
  Collection Letter 2 indicates that they had not received a response to Collection Letter 1. Applebaum writes, “If a
response is not received by close of business on April 26, 2019, there is a strong likelihood that suit will be instituted
against you.” Id.

9
  Count I of the Complaint alleges that pursuant to a family agreement, Codie was to repay a Parent PLUS Loan that
Jeffrey obtained for him to attend college. The Complaint continues that due to the default, Kailey paid a higher
interest rate on her loan. The Complaint states in unambiguous terms “[d]efendant owes Plaintiff Thirty-Four
Thousand One Hundred and Ninety-two and 99/100 ($34,192.99) dollars on account of Defendant’s breach of his loan
agreements….” Counts II and Count III posit a third-party beneficiary claim and quantum merit claim respectively
and all counts seek the same monetary judgment.


                                                           -4-
Case 18-11922-1-rel             Doc 99      Filed 11/04/20 Entered 11/04/20 15:10:45                      Desc Main
                                           Document      Page 5 of 13



in His Favor. 10 (ECF No. 67). It appears his basic argument is that because written notice of the

discharge was never provided to Kailey, her debt was not discharged. Id. He states, “Having

never been apprised of her rights, the Discharge granted in this case could not have included the

debt owed to her.” 11 Id.

           Applebaum also argues that Codie’s attorney violated Federal Rule of Bankruptcy

Procedure 9011(b)(2). 12 He further poses a question regarding unscheduled creditors in a no

asset chapter 7 case vis à vis the discharge. 13 Finally, Applebaum states, “Given my very limited

participation in bankruptcy law matters, having some limited First Circuit experience with

debtors reopening of cases in bankruptcy to discharge additional debt, and given no clear

direction provided by the Second Circuit, it cannot be said that my conduct has actually violated

a court order in this matter.” Id.

           Additionally, at oral argument, Applebaum asserts, “There has to be a distinction

between notice of a bankruptcy and notice of discharge. There has been no discharge in this

case, and there’s a reason that this debtor needs to have a written notice, a valid reason.” (ECF

No. 87, May 20, 2020 Hr’g Tr. 6:1-5). In conclusion, Applebaum claims there is not a violation

of the discharge injunction because Codie’s attorney had a duty to inform him of Second Circuit

law. Id. at 21:9-15.




10
     No motion for summary judgment was filed by Applebaum or Kailey in this matter.
11
     These statements conflict with the stipulated fact that Kailey’s debt is discharged. See Fact Number 6.
12
     No triggering motion pursuant to Fed. R. Bankr. P. 9011 (c)(1)(A) was filed.
13
   The relevance of this point to the Section 524 violation issue is not apparent. There are differing schools of
thought on the issue of omitted creditors in a no asset chapter 7 proceeding. However, in this case, the question is an
academic one as it is stipulated that any debt owed to Kailey is discharged. The omitted creditor/no asset analysis is
perhaps more pertinent to a Taggart response. See infra.


                                                           -5-
Case 18-11922-1-rel       Doc 99    Filed 11/04/20 Entered 11/04/20 15:10:45              Desc Main
                                   Document      Page 6 of 13



       Kailey responds to the Motion by letter dated May 9, 2020 which offers no legal

argument. (ECF No. 68). The correspondence restates certain facts and background. She states

she never received written notice of the bankruptcy filing or the discharge. Kailey concludes by

stating, “I have strictly followed the legal advice provided to me by Attorney Richard B.

Applebaum in order to recoup my losses.” Id.


                                         DISCUSSION

       The issue framed by the Motion is whether Applebaum and Kailey disregarded the

discharge injunction. The answer is yes, multiple times. Additionally, the state court action

continues.

                                 Standard for Summary Judgment

       Pursuant to Rule 56(c) of the Federal Rules of Civil Procedure, the Court should grant

summary judgment to the moving party if it determines that “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 n.4 (1986) (quoting F.R.C.P. 56(c)) (internal

quotation marks omitted). When reviewing a motion for summary judgment “the inferences to be

drawn from the underlying facts…must be viewed in the light most favorable to the party opposing

the motion.” In re Medical X-Ray Film Antitrust Litig., 946 F.Supp. 209, 216 (E.D.N.Y. 1996).

An issue of fact is genuine “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       “When summary judgment is sought, the moving party bears an initial burden of

demonstrating that there is no genuine dispute of material fact to be decided with respect to any

essential element of the claim in issue; the failure to meet this burden warrants denial of the


                                                 -6-
Case 18-11922-1-rel            Doc 99      Filed 11/04/20 Entered 11/04/20 15:10:45                     Desc Main
                                          Document      Page 7 of 13



motion.” Smith v. Goord, No. 9:06-CV-401, 2008 WL 902184, at *4 (N.D.N.Y. Mar. 31, 2008)

(citing Anderson, 477 U.S. at 250 n.4), aff'd in part, remanded in part, 375 F. App'x 73 (2d Cir.

2010).

           If the movant meets its initial burden, the nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, it must present “significantly

probative” evidence that a genuine issue of fact exists. Anderson, 477 U.S. at 249 (internal

citations and quotation marks omitted). In the present case, Codie has met his burden;

Applebaum and Kailey have not. There is no genuine dispute of material fact.

                             The Discharge and the Discharge Injunction

           The discharge injunction is the centerpiece of the bankruptcy process. It has been stated

countless times that “[t]he fundamental purpose of bankruptcy law is to provide a “fresh start” to

the “honest but unfortunate debtor.” To that end, “the discharge injunction is essential to

ensuring that those debtors enjoy a new opportunity in life with a clear field for future effort,

unhampered by the pressure and discouragement of preexisting debt.” In re Dogar-Marinesco,

Case No. 09-35544, 2016 Bankr. LEXIS 4111, at *14 (Bankr. S.D.N.Y. Dec. 1, 2016) (citing

Marrama v. Citizens Bank, 549 U.S. 395 (2007); Cohen v. La Cruz, 523 U.S. 213 (1998) and

Grogan v. Garner, 498 U.S. 279 (1991).

           “Pursuant to Section 727(b), a discharge in a Chapter 7 case discharges a debtor from all

debts arising before the filing of the bankruptcy petition, except those that are excepted from

discharge.” 14 Carvalho v. Sokoloff, 2:18-CV-00277, 2019 U.S. Dist. LEXIS 20118, at *3

(E.D.N.Y. Feb. 7, 2019). “The discharge of a debt pursuant to [Section] 727 triggers the


14
     Neither Applebaum nor Kailey argues that the discharge exceptions contained in 11 U.S.C. § 523 are applicable.


                                                          -7-
Case 18-11922-1-rel          Doc 99      Filed 11/04/20 Entered 11/04/20 15:10:45                      Desc Main
                                        Document      Page 8 of 13



operation of [Section] 524, which protects the debtor from any personal liability on the debt.”

Green v. Welsh, 956 F.2d 30, 33 (2d Cir. 1992). As stated supra, Section 524 prohibits not only

the commencement of an action but also its continuation. “[W]hen a creditor learns of a

discharge violation, it has an affirmative duty to correct that violation.” In re Dogar-Marinesco,

2016 Bankr. LEXIS 4111, at *21; see also Faden v. Segal (In re Segal), BAP Nos. CC-14-1175-

KuPaTa, CC-14-1224-KuPaTa, 2015 Bankr. LEXIS 286, at *20 (B.A.P. 9th Cir. Jan. 29, 2015)

(finding that when the creditor learned of the discharge order that “he had an ongoing and

affirmative duty after that point to unwind the effects of his discharge injunction violation”).

Thus, “[t]he onus is on the creditor to inform other courts…and to discontinue any pending

proceedings….” Grinspan v. Grinspan (In re Grinspan) 15, 597 B.R. 725, 733-34 (Bankr.

E.D.N.Y. 2019) (citation omitted).

         To establish a violation of Section 524(a)(2), the debtor must demonstrate by “clear and

convincing evidence that [the creditor] knew of the Discharge Order and thereafter knowingly

violated the discharge injunction by trying to collect on [the debtor’s] discharged personal

liability.” In re Haemmerle, 529 B.R. 17, 27 (Bankr. E.D.N.Y. 2015).

         With full knowledge of the discharge, Applebaum and Kailey commenced certain acts

(Collection Letters 1 & 2) leading to an action (the state court proceeding) to collect Kailey’s

debt as a personal liability of the Debtor. Moreover, the state court action continues to date;

thus, both ends of Section 524(a)(2) have been violated. Applebaum knew or should have

known of the potential consequences. “Maintaining legal action to recover a debt is, by




15
   The Court recognizes that the In re Grinspan decision deals with 11 U.S.C. § 362, the automatic stay provision.
However, the automatic stay terminates at discharge invoking the discharge injunction and therefore, the analysis as
to the entity with the burden to rectify a violation is the same. See In re Fucilo, Case No. 00-36261, 2002 Bankr.
LEXIS 475, at *17 (Bankr. S.D.N.Y. Jan. 24, 2002).


                                                        -8-
Case 18-11922-1-rel      Doc 99     Filed 11/04/20 Entered 11/04/20 15:10:45             Desc Main
                                   Document      Page 9 of 13



definition, conduct precluded by the discharge injunction….” In re Nocek, 2020 Bankr. LEXIS

978, at *11 (Bankr. E.D.N.C. Apr. 7, 2020). Based upon the above, the Haemmerle test is met.

       Applebaum states that the alleged debt owed to Kailey was not discharged because she

did not receive actual notice of discharge. (ECF No. 65). However, Applebaum overlooks the

crucial fact that he and Kailey received notice of the filing from Jeffrey well before the discharge

was entered. This fact cannot simply be erased because knowledge of the bankruptcy filing

invokes certain responsibilities. “[U]pon receipt of notice or knowledge of a Chapter 7 case,

creditors must affirmatively protect their rights by informing themselves of applicable deadlines

and timely filing complaints to except their claims against the debtor from discharge. The

informed creditor’s duty to act timely insures the finality of the discharge granted to the honest

and responsible debtor….” Chanute Prod. Credit Ass’n v. Schicke (In re Schicke), 290 B.R. 792,

800 (B.A.P. 10th Cir. 2003); see also Garcia v. North Star Capital Acquisition, LLC (In re

Garcia), Bankr. Case No. 09-54517, Chapter 7, Adv. No. 11-05149, 2013 Bankr. LEXIS 404, at

*21-22 (Bankr. W.D. Tx. Jan. 31, 2013) (“Constructive notice may be defined crudely, as a rule

which if you should have known something, you’ll be responsible for what you should have

known.”); In re Nassoko, 405 B.R. 515, 522 (Bankr. S.D.N.Y. 2009) (“[A]ctual or constructive

knowledge of the discharged debt will suffice to find a party in violation of the discharge

injunction.”).

       Applebaum provides the Court with no legal authority which indicates, Codie or his

attorney had an affirmative duty to inform him of Second Circuit law. Moreover, this statement

directly conflicts with an attorney’s duty of competence. “Under the rules governing

professional conduct [an attorney] had an obligation to educate himself enough about bankruptcy

to protect his clients’ interests. This might have involved something as minor as reaching out to



                                                -9-
Case 18-11922-1-rel       Doc 99    Filed 11/04/20 Entered 11/04/20 15:10:45               Desc Main
                                   Document     Page 10 of 13



any bankruptcy attorney he knew or could find, which attorney would have immediately advised

[him]…that he was violating the discharge injunction.” In re Schwartz, Case No. 12-37089,

2020 Bankr. LEXIS 1558, at *11-12 (Bankr. S.D. Fla. June 12, 2020).

       Regarding Kailey’s contention that she was relying on Applebaum’s legal advice, it is

well settled that “clients must be accountable for the acts and omissions of their attorneys.”

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396 (1993); see also In

re Greenberg, 526 B.R. 101, 105 (Bankr. S.D.N.Y. 2015) (finding that “when a non-bankruptcy

counsel is actively engaged in prosecuting a creditor’s claim against the debtor before a non-

bankruptcy tribunal…that is a sufficient nexus to the bankruptcy case to justify imputing

authorized agency” exists) (citation omitted). Here, Applebaum was representing Kailey in the

state court action and there is a sufficient nexus for liability to be ascribed to her. The collection

actions taken by Applebaum, on behalf of Kailey, are clear examples of violations of the

discharge order. Kailey’s misplaced reliance on Applebaum’s legal advice does not absolve her

of liability for contravening the discharge injunction.

       Sanctions for Violation of the Discharge Injunction Pursuant to Taggart v. Lorenzen

       “Civil contempt, imposed under the court’s section 105 powers, is the normal sanction

for violations of the discharge injunction.” 4 Collier on Bankruptcy ¶ 524.02[2][c] (16th ed.

2020). Recently, the Supreme Court in Taggart v. Lorenzen, 139 S. Ct. 1795, 1799 (2019) ruled:

       [A] court may hold a creditor in civil contempt for violating the discharge order if there is
       no fair ground of doubt as to whether the order barred the creditor’s conduct. In other
       words, civil contempt may be appropriate if there is no objectively reasonable basis for
       concluding that the creditor’s conduct may be lawful.




                                                 -10-
Case 18-11922-1-rel       Doc 99    Filed 11/04/20 Entered 11/04/20 15:10:45              Desc Main
                                   Document     Page 11 of 13



The Court continued:

       Under the fair ground of doubt standard, civil contempt therefore may be appropriate
       when the creditor violates the discharge order based upon an objectively unreasonable
       understanding of the discharge order or the statutes that govern its scope.
       Id. at 1802.


In effect, Taggart “clarifies that the standard to find civil contempt is objective, but subjective

good or bad faith may affect the size of the range of losses attributable to the noncompliance

with the injunction. Bad faith may widen the range of what is compensatory…Good faith may

narrow the range.” In re LaGrand, 612 B.R. 604, 613 (Bankr. E.D. Cal. 2020) (citations

omitted).

       It is obvious that Applebaum and Kailey violated Section 524(a)(2) multiple times.

However, it is not as apparent, after Taggart, whether or not the collection activities are

punishable by contempt.

       To date, Applebaum’s submissions have been unfocused. Therefore, to ensure clarity of

the record and that all arguments are properly addressed, the Court will allow Applebaum and

Kailey until December 4, 2020 to provide the Court with submissions as to how the actions taken

or not taken in this case were “objectionably reasonable” pursuant to the Taggart decision.

                       The Continuing Violation of Section 524

       The continuation of the collection lawsuit is an ongoing violation of Section 524.

Applebaum and Kailey have stipulated that the debt owed to her was discharged, yet the state

lawsuit still exists. There is no “fair ground of doubt” as to whether the discharge injunction bars

the continuation of the collection proceeding. It does. Applebaum and Kailey cannot twist or

turn Taggart to alter this conclusion. The ongoing collection activities must cease immediately.

Therefore, the Court will direct Applebaum and Kailey to dismiss or discontinue the Rhode



                                                 -11-
Case 18-11922-1-rel          Doc 99     Filed 11/04/20 Entered 11/04/20 15:10:45                        Desc Main
                                       Document     Page 12 of 13



Island lawsuit forthwith. They are ordered to provide proof of same to the Court by November

23, 2020. 16

                                             CONCLUSION

         The Court having held a hearing on the Motion May 20, 2020 and after due deliberation;

and based on the foregoing, the Court finds Collection Letters 1 & 2, the commencement and

continuation of the state court lawsuit are separate and distinct acts in violation of Section

524(a)(2). Accordingly, the Motion is GRANTED as to Applebaum’s and Kailey’s culpability

regarding violations of the discharge injunction. Therefore, it is hereby

         ORDERED, Applebaum and Kailey are required to immediately dismiss or discontinue

the state court proceeding and provide proof of same to Debtor and this Court by November 23,

2020. Proof shall be provided to the Court by mailing to and receipt by the Bankruptcy Clerk’s

Office with a copy mailed to Codie’s attorney; and it is further

         ORDERED, Applebaum and Kailey have until December 4, 2020 to provide the Court

with submissions as to why the actions taken or not taken in this case were “objectionably

reasonable” pursuant to the Taggart standard. The pleadings are limited to only this issue and

are to be received by the Clerk’s office by close of business on December 4, 2020;

         ORDERED, if after review, the Court finds the Taggart submission credible, Codie will

be given an opportunity to respond. If the Court does not find the submission falls within the

Taggart parameters, an inquest on damages will be scheduled; and it is further




16
  Applebaum argues that in Rhode Island Superior Court he cannot unilaterally withdraw or discontinue an
answered complaint. In this case that hurdle is not an issue as Codie did not interpose an answer in the lawsuit. The
ability to terminate the proceeding is completely within Applebaum’s and Kailey’s control.


                                                        -12-
Case 18-11922-1-rel     Doc 99    Filed 11/04/20 Entered 11/04/20 15:10:45            Desc Main
                                 Document     Page 13 of 13



       ORDERED, this Court retains jurisdiction to all matters arising from or related to the

terms, conditions, and enforcement of this Order.




Dated: November 4, 2020
       Albany, NY


                                                           /s/ Robert. E. Littlefield, Jr.
                                                           Robert E, Littlefield, Jr.
                                                           United States Bankruptcy Judge




                                              -13-
